Citation Nr: 0842216	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  03-28 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for a left eye 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1976 to June 1977 and from May 1978 to September 
1980.

The issue of entitlement to an increased rating for bilateral 
hearing loss comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri which granted service connection 
for bilateral hearing loss and assigned a noncompensable 
disability rating.  The issue of entitlement to service 
connection for a left eye disability comes before the Board 
on appeal from a June 2003 RO rating decision.  

Procedural history

Service connection for bilateral hearing loss was granted in 
a January 2003 RO rating decision; the veteran was assigned a 
noncompensable disability rating.  The veteran filed a notice 
of disagreement in regards to the January 2003 rating 
decision.  He requested review by a decision review officer 
(DRO).  The DRO conducted a de novo review of the claim and 
confirmed the RO's findings in an August 2003 statement of 
the case (SOC).  The appeal was perfected with the submission 
of the veteran's substantive appeal (VA Form 9) in September 
2003.

The veteran filed a claim of entitlement to service 
connection for a left eye disability in November 2002.  That 
claim was denied in a June 2003 RO rating decision.  The 
veteran also requested DRO review of the June 2003 decision.  
In an October 2003 SOC, the DRO conducted a de novo review of 
the left eye claim and confirmed the RO's findings.  The 
appeal was perfected with the submission of the veteran's 
substantive appeal in October 2003.
The two appeals of the veteran have been merged at the Board 
for the sake of simplicity.  The veteran testified as to both 
issues before the undersigned Veterans Law Judge at a 
personal hearing in Washington D.C. in June 2004.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.

In February 2005, the Board issued a decision which denied a 
compensable disability rating for the veteran's service-
connected bilateral hearing loss and remanded the claim of 
entitlement to service connection for a left eye disability.  
The veteran appealed the Board's denial of a compensable 
rating for service-connected bilateral hearing loss to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In an Order dated August 18, 2006, the Court vacated 
the Board's decision as to the increased rating claim and 
remanded the issue.  

The Board subsequently remanded both issues for additional 
evidentiary development.  Such was accomplished, and in 
August 2008 the VA Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claims.  The case has been returned to the 
Boar d for further appellate proceedings.

Issues not on appeal

In the above-mentioned January 2003 rating decision, the 
veteran was granted service connection for tinnitus and 
assigned a 10 percent disability rating, which is the maximum 
schedular rating.  To the Board's knowledge, the veteran has 
not disagreed with this decision and it is therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In a February 2005 statement, the veteran raised the issue of 
entitlement to service connection for a right eye disability.  
That issue has not yet been addressed by the RO, and it is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
manifested by no more than level I hearing impairment in the 
right ear and level I hearing impairment in the left ear.

2.  The evidence does not show that the veteran's service-
connected hearing loss disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed left eye disability and his military 
service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).

3.  A left eye disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a compensable disability rating for his 
service-connected bilateral hearing loss as well as service 
connection for a left eye disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Compliance with the Court's directives

As was noted in the Introduction, this case involves a remand 
of the increased rating issue by the Court.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The August 2006 Court decision found that the Board did not 
have an accurate representation of the veteran's current 
hearing loss disability picture.  Noting that the veteran had 
indicated a worsening of symptoms since the December 2002 VA 
examination, the Court determined that the veteran should 
have been afforded a contemporaneous examination.  Moreover, 
the Court specifically rejected the Board's finding that 
remanding the claim would be useless based on the veteran's 
prior lack of cooperation during audiological examination.  
As will be discussed below, pursuant to the Court's 
instructions the Board subsequently sought clarification of 
this matter via another examination, the results of 
which will be discussed below, both with respect to VA's duty 
to assist and in the Board's analysis.


This was the only problem indicated by the Court.  The Board 
is confident that if any additional problems existed, the 
Court would have brought them to the Board's attention.  See 
Harris v. Derwinski, 1 Vet. App.180, 183 (1991) [holding that 
the "Court will [not] review BVA decisions in a piecemeal 
fashion"].

Stegall consideration

As was alluded to in the Introduction, the Board remanded the 
left eye claim in February 2005 and both claims in February 
2008.  In essence, the Board instructed the Agency of 
Original Jurisdiction (AOJ) to schedule the veteran for an 
audiological examination, as well as securing a nexus opinion 
as to the etiology of the veteran's left eye disability (as 
had previously been requested in its February 2005 remand but 
not ordered).  The claims were then to be readjudicated. 

The veteran presented for VA examinations in April 2008.  
Thereafter, the claims were readjudicated via the June 2008 
SSOC.   Accordingly, the Board's remand instructions were 
fully performed.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters from the RO 
dated July 15, 2002 and May 7, 2003, as well as an additional 
letter from the AMC [issued subsequent to the Board's first 
remand] dated February 7, 2005.  These letters advised the 
veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  The May 2003 letter specifically indicated that 
outpatient treatment records from the VA Medical Center 
(VAMC) in St. Louis had been requested on his behalf.  He was 
also informed in the May 2003 letter that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records that the he identified.  Included with all 
three letters were copies of VA Form 21- 4142, Authorization 
and Consent to Release Information, and the letters asked 
that the veteran complete this release so that VA could 
obtain these records on his behalf.  The letters also 
informed the veteran that for records he wished for VA to 
obtain on his behalf he must provide enough information about 
the records so that VA can request them from the person or 
agency that has them.  Additionally, the May 2003 letter 
specifically advised the veteran that in order to be awarded 
service connection the evidence must show "a relationship 
between your current disability and an injury, disease, or 
event in service."  See the May 7, 2003 letter at page 2.  
The notification of the evidentiary requirements for the 
veteran's increased rating claim will be addressed in the 
Dingess discussion below.

In the February 2005 letter, the veteran was specifically 
notified to describe any additional evidence which he thought 
would support his claim.  "If there is any other evidence or 
information that you think will support your appeal, please 
let us know.  If you have any evidence in your possession 
that pertains to your appeal, which is not already of record 
with the VA, please send it to us."  
See the February 7, 2005 letter, page 1 [emphasis as in the 
original letter]; see also the May 7, 2003 letter, page 2.  
This request complies with the "give us everything you've 
got" requirement contained in 38 C.F.R. § 3.159 (b) in that 
the RO informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, elements (1), (2) and (3) are not at issue.  
The veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in a letter from the 
AMC [issued subsequent to the Board's remand] dated June 20, 
2007.  In any event, because the veteran's claims are being 
denied, elements (4) and (5) are moot. 

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
veteran was provided with VCAA notice through the July 2002, 
May 2003, February 2005 and June 2007 VCAA letters and his 
claims were readjudicated in the August 2008 SSOC, after he 
was provided with the opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  

Moreover, after the veteran was provided with Dingess notice 
in the June 2007 letter, his representative submitted 
argument on his behalf in November 2008 and did not indicate 
that there were any outstanding records pertinent to his 
claims.  

Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the recent Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the veteran had actual knowledge of what was 
necessary to substantiate the claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran has 
submitted argument as to how his disability had increased in 
severity and the effect that increase had on his employment 
and daily life.  See, e.g., the veteran's February 14, 2005 
Statement in Support of Claim.  Moreover, both the veteran 
and his representative discussed the reasons the veteran met 
the evidentiary burdens necessary to allow for the grant of 
his increased rating claim during the June 2004 hearing.  It 
is therefore clear that the veteran was or should have been 
aware of the applicable schedular standards.   

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores. 

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, 22 Vet. App. 128 (2008) [where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records 
which have been identified by the veteran.  He has identified 
no other relevant medical treatment.  The veteran was 
provided with a VA compensation and pension (C&P) examination 
with respect to his left eye claim in April 2008.

As for the increased rating claim, the veteran was provided 
with a VA C&P examination in December 2002.  The veteran 
presented for another VA examination in August 2003, but the 
results were considered invalid and unreliable, as they were 
"inconsistent and do not appear to reflect the veteran's 
maximal effort.  The veteran was reinstructed and encouraged 
throughout testing with no improvement."  

Pursuant to the Court's August 2006 Order, the Board ordered 
another VA examination.  However, audiological testing 
results were again deemed to be invalid and unreliable.  The 
April 2008 VA audiology examiner, who also examined the 
veteran in December 2002, noted the following:

The vet[eran] has a long history of not 
cooperating on audio exams.  He 
consistently fakes his results.  
Unless/until the vet[eran] decides to 
give honest responses to stimuli in 
test procedures there is nothing any 
audiologist can do to make him 
cooperate.

It is abundantly clear that, based on the December 2002, 
April 2003 and April 2008 VA examination results, any 
invalidity in the VA audiology report findings is due to a 
complete and voluntary lack of effort on the part of the 
veteran.  

In light of the veteran's disinclination to fully cooperate 
with the process, the Board will not remand this case for an 
attempt at additional audiology testing.  There is no 
evidence that such would be any more reliable than the April 
2008 examination.  The Board will proceed as though the 
veteran failed to report for the audiological examination and 
adjudicate the claim based on the evidence of record.  
See 38 C.F.R. § 3.655 (2008).

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  As noted in the Introduction, he 
testified before the undersigned in June 2004.

The Board will therefore proceed to a decision.  

1.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  




Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2007).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for bilateral hearing loss was received in January 
2004, after the amended regulations became effective.  Thus, 
the veteran's claim will be evaluated in accordance with the 
amended regulations only.  See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

Schedular rating

As was discussed above, the Court's sole reason for remand 
was based on the fact that the Board did not have an accurate 
representation of the veteran's current hearing loss 
disability picture.  VA attempted to provide the veteran with 
another examination in April 2008; however, as was discussed 
in the duty to assist section above, the audiology report 
results were invalid due to the veteran's complete lack of 
effort, which is well documented in the claims folder. 

The only relevant medical evidence consists of the December 
2002 VA audiological examination report.  Although a March 
2002 audiological examination has been submitted by the 
veteran, the examination contains a graph that states 
"hearing level" and assigns a number in decibels for each 
ear.  The Board is unable to decipher where this represents a 
pure threshold average for VA rating purposes.  Moreover, the 
March 2002 examination report contains an uninterpreted 
audiogram, which the Board may not consider as evidence.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric data); 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

On VA audiological evaluation in December 2002, puretone 
thresholds, in decibels (db), were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	10	15	40	50	50	39
Right (dB)	10	15	20	30	35	25

Speech testing could not be reported due to the veteran's 
inconsistency in responses.   

The veteran's bilateral hearing loss disability is ratable 
using only puretone measurements "when the examiner 
certifies that use of the speech discrimination test not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc."  See 38 C.F.R. § 4.85(c) 
(2008).  Such is obviously the case here.  Accordingly, the 
determination of hearing impairment in this case must be made 
using Table VIA, which is based solely on puretone threshold 
average, due to the lack of speech discrimination scores 
based on inconsistent results.   

A review of the results of the December 2002 VA audiology 
examination shows that application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
warrants a noncompensable disability rating.  That is, the 
combination of level I in the better ear with level I in the 
poorer ear results in a noncompensable disability rating.

The Board has also notes that these test results do not 
require consideration of exceptional patterns of hearing 
impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 
[thresholds of 55 or greater for all four Hertz frequencies, 
or 30 or less at the 1000 Hertz frequency and 70 or greater 
at the 2000 Hertz frequency].

The Board acknowledges that the examination report documents 
that the veteran has diminished hearing.  This is not in 
dispute; service connection is assigned only where hearing 
loss exists.  See 38 C.F.R. § 3.385 (2008).  With respect to 
the assignment of an increased rating, the question which 
must be answered by the Board is whether the schedular 
criteria have been met.  The schedular criteria are specific, 
and as explained above the veteran's hearing loss is not of 
sufficient severity to warrant a compensable rating.  See 
Lendenmann, 3 Vet. App. at 349.

As was alluded to above, in its February 2005 decision the 
Board noted the veteran's lack of cooperation in previous 
audiological testing.  This lack of cooperation was also 
alluded to in the brief presented to the Court by the 
representatives of the Secretary of Veterans Affairs.  The 
Court nonetheless ordered another audiological examination, 
with the same result.  

In its memorandum decision, the Court stated as follows:  
"the characterization of the appellant as being 
'uncooperative' fails to account for the fact that he is 
receiving a 70% disability rating for service-connected 
paranoid schizophrenia."  The Board can only try to divine 
the meaning of this statement.  If the Court is attempting to 
convey that the veteran's actions are not voluntary but are 
the result of his mental illness, the Board is in no position 
to disagree. [Although the VA audiology examiner, who unlike 
the Board and the Court has personally evaluated the veteran 
on at least two occasions, stated that the veteran 
"consistently fakes his results" and does not "give honest 
responses", which clearly implies volition on the part of 
the veteran.]  In any event, whatever the cause the veteran 
has not been able to successfully complete the examination 
process.  The fact remains that the competent medical 
evidence of record indicates that he is untestable and will 
remain so.  



Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss has not changed appreciably since the veteran 
filed his claim.  There appear to have been no medical 
findings and no other evidence which would allow for the 
assignment of a compensable disability rating at any time 
during the period of time here under consideration.  

Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, June 7, 2002.  Staged 
ratings are not appropriate.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

The veteran has indicated, most recently through his 
representative during his June 2004 hearing, that he would 
like to be considered for an extraschedular disability rating 
for his bilateral hearing loss.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. 3.321(b)(1) (2008) in 
connection with the issue on appeal.  See VAOPGCPREC 6-96; 
see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

In this case, there is no evidence of an unusual clinical 
picture, symptoms which are out of the ordinary, or any other 
factor which could be characterized as exceptional or unusual 
regarding the veteran's bilateral hearing loss.  The veteran 
has pointed to no such symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's hearing loss in 
the recent or remote past.

With respect to marked interference with employment, there is 
no indication that his service-connected bilateral hearing 
loss causes marked interference with his employment.  The 
evidence reflects that the veteran was marginally employed 
for some years after service and is currently unemployed.  It 
does not appear that the veteran's unemployment is due to his 
service-connected hearing loss, as there is no indication 
from the VA examination and other reports of record that this 
disability was or is so severe that it would markedly 
interfere with his employability.  Instead, the medical 
evidence indicates that the veteran's service-connected 
schizophrenia (which the Court itself remarked upon) is 
responsible for the employability difficulties the veteran 
currently endures, and his representative has indicated the 
same.  See the June 2004 hearing transcript, page 5.  

The Board has thus been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected hearing loss.  
Accordingly, referral for extraschedular evaluation is not 
warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected bilateral hearing loss.  The 
benefit sought on appeal is accordingly denied.  



2.  Entitlement to service connection for a left eye 
disability.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); see also Savage v. Gober, 
10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. 
App. 117, 120 (1999), the Court stated that in Savage it had 
clearly held that 38 C.F.R. § 3.303 does not relieve the 
claimant of his burden of providing a medical nexus.


Analysis

The veteran contends that his current left eye disability is 
the result of cold weather exposure in service.

With respect to Hickson element (1), current disability, a 
July 2007 VA eye examination report indicates the presence of 
low tension glaucoma as well as dry eyes.  VA outpatient 
records also document presbyopia and conjunctival cysts of 
the left eye.  Hickson element (1) is accordingly met for the 
claim.

[The Board notes that refractive error was also demonstrated 
during the July 2007 VA examination; however, refractive 
errors of the eye are considered to be congenital or 
developmental defects and are not diseases or injuries within 
the meaning of applicable legislation concerning service 
connection.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2008); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996), and cases cited therein.]

With respect to element (2), in-service disease and injury, 
the Board will separately discuss disease and injury. 

With respect to in-service disease, there is no evidence of 
eye disease, to include glaucoma, presbyopia and conjunctival 
cysts, in service.  In particular, eye examination prior to 
the veteran's separation in August 1980 was pertinently 
negative.  Accordingly, in-service eye disease is not 
demonstrated.  

With respect to in-service injury, the veteran contends that 
he was exposed to extreme cold weather in service.  He has 
previously been awarded service connection for frostbite 
residuals.  Hickson element (2) is therefore satisfied to 
that extent.

With respect to crucial Hickson element (3), medical nexus, 
however, the claim fails.  The record contains the July 2007 
VA medical examination report, in which the examiner found 
that it was unlikely that the veteran's current eye problems 
were related to military service, and particularly a cold 
weather injury: "No long term affect [sic] observed . . . 
photophobia would occur at the time of exposure to snow due 
to the high reflective nature of the snow.  It would not 
persist. . ..  Not related to military service."  

The Board assigns this medical opinion great probative 
weight.  It was provided by a medical professional who 
examined the veteran and reviewed his VA claims folder.  In 
addition, the examiner provided a rationale for the opinion.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  Moreover, the 
opinion is congruent with the veteran's medical history, 
which was pertinently negative for eye symptomatology in 
service and for over two decades thereafter.

There is no competent medical evidence to the contrary.  To 
the extent that the veteran and his representative contend 
that his current left eye problems are related to cold 
exposure in his military service, it is now well established 
that lay persons without medical training are not competent 
to comment on medical matters such as date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
of the veteran and his representative offered in support of 
his claim are not competent medical evidence and do not serve 
to establish a medical nexus.

The veteran's representative in essence contends that the 
veteran had left eye problems on a continuous basis since 
service.  See the March 23, 2007 Appellant's Brief.  The 
Board is of course aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed in the law and regulations section 
above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the 
Court noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, the lack of evidence of treatment may bear upon 
the credibility of the evidence of continuity.  



In this case, the veteran's left eye was normal upon 
examination at the time of his separation from service in 
1980.  The first notation of non-congenital eye problems in 
the medical evidence of record is not until October 2002, 
over 20 years after service.  Thus, the record here discloses 
a span of over 20 years without any clinical evidence to 
support the assertion of a continuity of left eye disability.  
The fact that the clinical evidence record does not provide 
support for the veteran's contentions that he experienced 
continuous left eye problems since service is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition]. 

Significantly, there is no mention of left eye problems by 
the veteran until he filed his claim of entitlement to VA 
benefits in November 2002, over twenty years after he left 
military service and filed his initial claim for VA benefits 
in December 1980 for frostbite residuals.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].  The lack of any 
evidence of left eye problems for twenty years after service 
is itself evidence which tends to show that no injury to the 
eye was sustained in service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence]; see also 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  

In Voerth v. West, 13 Vet. App. 117, 120-1 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, the Board finds that Hickson element (3) is not 
met, and the claim fails on this basis.

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a left eye disability.  Therefore, contrary to the assertions 
of the veteran's representative, the benefit of the doubt 
rule is not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.

Entitlement to service connection for a left eye disability 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


